DETAILED ACTION
Withdrawn Rejections
The 35 U.S.C. § 112(b) rejections of claims 1-4, 6, 13-14, 17-21 and 27-28.
Allowable Subject Matter
Claims 1-4, 6, 13-14, 17-21 and 27-28 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1 and any claim dependent therefrom, the prior art of record does not disclose in the claimed environment or scope of claim a cell culture kit comprising: an external container having an open top and a closed base; at least one cell culture film detachably stacked inside the external container, wherein the at least one cell culture film includes: a first film disposed within the external container, and a second film disposed between the first film and the base of the external container, the second film detachably adhering to the first film, wherein the first film includes a plurality of first culture holes formed at a body of the first film, wherein the second film includes a plurality of second culture holes formed at a body of the second film and the plurality of first culture holes do not overlap with the plurality of second culture holes, wherein the second film further includes a culture groove formed at a body of the second film and protruding downwardly toward the base of the external container, the culture groove having an open top and a closed bottom to form an inner space as claimed. 
The Obi reference is believed to be the closest prior art for the reasons expressed in previous office actions. Obi, however, requires a different arrangement for passing the seed cells through the gaps that does not require a first film including a plurality of first culture holes that do not overlap with the plurality of second culture holes formed on a second film, wherein the second film further includes a culture groove formed at a body of the second film and protruding downwardly toward the base of the external container, the culture groove having an open top and a closed bottom to form an inner space.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYDIA EDWARDS/Examiner, Art Unit 1796